                                                Case: 5:21-cv-01627 Doc #: 2 Filed: 08/23/21 1 of 2. PageID #: 15
     ls44w.".i0/2Q                                                                                         CllV'11(:OVER SHEET
 R:#l:?==T!£=:.'kn=JH::S#.l:E:.:::T:=::::='=iuB:mU::\liH=::
                                        :?:;Ul?=£xJ===:::1:;:P
                                                         ,;
 p111py! ofinitiating the civil docket sheet. (S/i /Ars/7?ucnoA:s'o.v N£Y7'/'.4G£OF TH/s FO/iM.)
     1. (a) PLAINTIFFS

                  ErikaKinsey                                                                                                                          Water For Living.LLC
       (b) County
               of Residence
                        of FirstListedPlaintiff Summit. OH                                                                                             County of Residenceof First Listed Defendant Riverside.                                   CA
                                                (}iXCEPT}NU.S.PLAINTll;l;CASliS)                                                                                                        (IN U.S. I)LA}NTll:F C/\SES ONL'b')
                                                                                                                                                       NOTE:          IN LAND CONDEMNATIONCASES,USE THE LOCATIONOF
                                                                                                                                                                      'rHETRACTOFLANDiNvoLVED.'                                                   ''
       (kC) A\torweys(Firm               Hattie. Atfdress. and Telephuitt ' h'tunberJ                                                                   Attorneys {7KKnntt
                                                                                                                                                                        nd

                  Griffin Law. LLC 4051 Whipple Ave. Suite 201 , Canton
                  OH 44718 (234)-360-8090

     11. BASIS          OF JURISDICTION                                     P'/a -c ,r "X"t/iO/,. H.,-Om©                                111. CI                                                                               fP/a.f a/I "X" fnOneBaldur P/aim/ff
                                                                                                                                                    IFor DiverxilyCases arty)                                                  altd Ot\eBoxjai I)ePtldanl)
 EI I      U.S. Govemnlent                              [l3            Federal Question                                                                                         PTF             Deli                                                   PTF       DEF
                  Plaintiff                                               (U.S. Gavel"nnlult Not a Para)
                                                                                                                                              CitizcnofTllisState              Dg I        [[          I    IncoWoratedorPrincipalPlacc                []    4   [l4
                                                                                                                                                                                                              of'Business
                                                                                                                                                                                                                        in TillsState
[l2        U.S. Government                                             Diversity                                                              Citizen of Another State         [l2                          Incorporated a/I(/ Principal Place         [l5       [l5
             Defendant                                                   (Iti(!irate   Cilizuts   troll'antes       in ilel+} lll)                                                                             of Business in Another State

                                                                                                                                              CitizenorSuUectofaE[3E]                              3        ForeignNation                              [J6       [J6
                                                                                                                                                ForeignCountry
 IV.      NATU          RE OF SU IT algCf .//I "X" imO/n,/J.,.-O/i/pJ                                                                                                               Click herefor: N&tuic of'Suit C'odeDBSQ!
                                                                                                                                                                                                                           lotions.
                  £Q$TB4:q :lila?
                                llfTITl:l:::lull::::;:;;:;::;:;;;;
                                                           ; :;::::lli13'0KV$:                                                                  poKPEirt!:K:$/P;ENA;bVV.]iiilf                   nANKKdi;;i;EV                         OTllER STATtfTES
LJ 110Insurance                                     I         PERSONALINJURY                            PERSONALINJURY                          1625Drug RelatedSeizure             It 1 422 Appeal 28 USC 158                       375 FalseClaims Act

H:!g
   sah..                               Liar)ilitv
LJ140Negotiablelnstrument ILiabilityEl367Healthcaref
                                                    H;}g
                                                       i:E:=:::
                                                          ,,.-"..                                 []    365 Personal Injury
                                                                                                                     ucl Liability
                                                                                                                                     -

                                                                                                                                     '
                                                                                                                                                     of Property21 USC 881 ]] ]
                                                                                                                                                690other                            I
                                                                                                                                                                                          423 \vithdrawal
                                                                                                                                                                                                           USC157
                                                                                                                                                                                                                                     376QuiTam(3I USC
                                                                                                                                                                                                                                         3729(a))
                                                                                                                                                                                                                                     400State Rcapportionment
LJ 150 Recovery of Overpayment 1 1 320
                                   320 Assault.
                                       Assault, Libel
                                                 Libel &
                                                       &                                                        Phamlaceutical                                                              :OPERTYRIGI.                             4 10Antihist
                                                                      Slander
           & Enforcement of Judgmcntl                                 Slander                                   Personal liIJury                                                          820Copyrights                              430 Banks and Banking
LJ 15IMedicare Act                                 LJ 330 Federal Employers
                                                                  Employers'                                    Product Liability                                                         830 Patent                                 450Commerce
LJiS2 RecoveiyofDcfaultcd[ Liability
                           Liability]]368AsbcstosPersonal                                                                                                                                 835 Patent - Abbreviated                   460 Deportation
                                                      340 Ntarine
            Student Loans                          LJ 340 Marine                                                Injury Product                                                                   NewDrugApplication                  470 Racketeer Influenced and
            (Excludes
                    Veterans)
                            1 1345NlarineProduct                                                                Liabilitv                                                                 840 Trademark                                 Corrupt Organizations
[] 153Recoveryof Overpaymentr     Liability
                                  Liability
                                                            350 Nfotor Vehicle
                                                                                                       PERSONAL.PliOPERTy
                                                                                                                                                7 10 Fair Labor Standards
                                                                                                                                                                                    #     880DefendTradeSecrets                      480ConsumerCredit

D19001herContract
 ...:lliEl:';=£" H:i::i:i
[i[[
                       : ::l:l: El:;?=:=:=.:",
                  f ProductLiability []
                                                            355NlotorVehicle
                                                               ProductLiability                         3800ttlcrPersonnl
                                                                                                                                                     Act
                                                                                                                                                                                             Actof20 16

                                                                                                                                                                                          SoCIAl, SECURll
                                                                                                                                                                                                                                         ( 15 USC 1681 or 1692)
                                                                                                                                                                                                                                    485 TelephoneConsumer


                                                                                                  n;;.=:xE:'.==::
                                                                                                                                                720 Labor/Management                                                                    ProtectionAct
                                                                                                                                                                                    B
H:g:u::r.'-.--'.':-:~
                  P"' :i;                                   360 0dier Personal                                                                      Relations                             861HIA (13950                             490 Cable/SatTV
                                                                      i"j«a -'.;.«.'                                                            740 Railway Labor Act                     862BlackLung(923)                         850Securities/Commodities/
                                                            362 Personal libury -
                                                                      Medical Nlal})ractice
                                                                                                                ProductLiability                75 I Family and N/medical
                                                                                                                                                     Leave Act
                                                                                                                                                                                    H     863DIWC/OIWW(405(g))                          Exchange
                                                                                                                                                                                          864 SAID Title XVI                         890 other Statutory Actions
                                                                                                                    :R P]                       790otherLaborLitigation                   865RSI(405(g))                            891 Agricultural Acts
       210 Land Condemnation                        H 440other Ci\ il Rights                            Habeas Corpus:                          791 Employee Retirement                                                             893 Environmental Matters
       220 Foreclosure                                      441Voting                                   463 Alien Detainee                          Income Security Act                                                             895 Freedomof Infonnation
       230 Rent Lease & Ejectment                           442 Employment                              510 Motionsto Vacate                                                        R     870Taxes(U.S.Plaintiff                        Act
       240 Torts to Land                                    443Housing/                                     Sentence
                                                                                                                                                                                                  or Defendant)                     896 Arbitration
       245 Tort Product Liability                                     Accommodations                    530General                                                                        871IRS                                    899 Administrative Procedure
[]     290 All Other Real Property                          445Amor.w/Disabilities
                                                                                 -l                     535DeathPenalty                                                                       26 USC7609                               Act/Review or Appeal of
                                                                      Employment                        Other:                                  462 Naturalization Application
                                                            446Amor.w/Disabilities
                                                                                 -                      540Mandamus  & Other                                                                                                           Agency Decision
                                                                                                                                                465other Immigration                                                                950 Constitutionalityof
                                                               Other                                    550Civil Rights                              Actions                                                                           StateStatutes
                                                            448 Education                               555PrisonCondition
                                                                                                        560Civil Detainee
                                                                                                                        -
                                                                                                           Conditionsof
                                                                                                            Confinement
 V.     ORI(;IN           (P/ace   a/I    "X"     f/I One     /ifi\     On/pd

                                                Removed ftoin
E] p«'"di-' [l2                                 State Court
                                                                                       [] 3       Remandedflom
                                                                                                  AppellateCourt
                                                                                                                                     [l4      Reinstatedor
                                                                                                                                              Reopened
                                                                                                                                                                 []    5 Tmnslbrredflom
                                                                                                                                                                            her District
                                                                                                                                                                                                           [] 6 Multidistrict
                                                                                                                                                                                                                Litigation -
                                                                                                                                                                                                                                         [] 8 Multidistricl
                                                                                                                                                                                                                                              Litigation -
                                                                                                                                                                         SPectjy)                                   'ansi'er                      Direct File

                                                                       USC 1391(b)(2)
 VI. CAUSEOFACTION
                                                              Brief descriptionof cause:
                                                                            of Contract and statutoryclaims for unathorized use of image of an athlete
 Vll REQUESTEDIN                                            IRI luEiauniuiiiKnE gHREHtBlleo:l                                                   DENIANDS                                           CHECK YES only if demanded in complaint:
           COMPLAINT                                                    UNDER RULE23,F.R.Cv.P.                                                  75,000.00                                          .fUllY I)EMAND                     [gYes            [] No
 VIII. RELATEOCASE(S)
       IFANY                                                          (Sce itlslrticlians):
                                                                                                   JUDGE                                                                                  DOCKETNUMBER
                                                                                                                                     Z
 DATE                                                                                                   CIGNA                             R        OFRECORD
 Aug 23. 2021
 FOROFFICEUSEONL\

       RECEIPT#                                 ANIOUNT                                                     APPLY                                                      JUDGE                                       MAG.JUDGE
                       Case: 5:21-cv-01627 Doc #: 2 Filed: 08/23/21 2 of 2. PageID #: 16

                                                 UNITED STATES DISTRICTCOURT
                                                    NORTHERNDISTRICTOFOHIO

                   Civil Categories: (Please check ong:category onl
                                                                               \


                                                                           /




                    l        m            General Civil

                             H
                       2                  Administrative Review/Social Security
                       3                  Habeas Corpus Death Penalty
         If under Title 28, $2255. name the SENTENCINGJUDGE

                                                         CASE NUMBER
11     RELATED OR REFILED CASES See LR 3.1 which provides in pertinent part: "If an action is filed ar removed to this Court
        and assigned to a District Judge after which it is discontinued.dismissed or remanded to a State court. and
        subsequentlyrefiled. it shall be assignedto the same Judge who received the initial case assignmentwithout regardfor
        the place of holdingcourt in which the case was reviled. Counsel or a party without counsel shall be responsiblefor
        bringing such cases to the attention of the Court by responding to the questions included on the Civil Cover Sheet

         Thlsaction: I          lis RELATEDtoanotherPENDINGcivilcase I             lisa REFiLED case 1      1 was PREVIOUSLYREMANDED


If applicable, please indicate on page I in section Vlll, the name of the Judge and case number.

II I
        In accordancewith Local Civil Rule 3.8, actions involving counties in the Eastern Division shall be filed at any of the
        divisional offices therein. Actions Involvingcounties in the Western Division shall be filed at the Toledo office. For the
        purpose of determiningthe proper division, and for statistical reasons. the following information is requested

        ANSWER ONE PARAGRAPHONLY. ANSWER PARAGRAPHSI THRU 3 IN ORDER. UPON FINDINGWHICH
        PARAGRAPHAPPLIES TO YOUR CASE, ANSWER IT AND STOP

        (1 )  Bg$!gent defendant if the defendant resides in a county within this district. please set forth the name of such
         0
        count
        COUNTY: ' I'n
        Corooration For the purpose of answering the above, a corporation is deemed to be a resident of that county in
                           which it has its principal place of business in that district.

        (2)        Nell-Resident defendant. If no defendant is a resident of a county in this district. please set forth the county
                   wherein the cause of action arose or the event complainedof occurred.
                    Summit
        (3)        Q!!!gffasea. If no defendant is a resident of this district. or if the defendant is a corporation not having a principle
                   place of business within the district. and the cause of action arose or the event complained of occurred outside
                   this district. please set forth the county of the plaintiffs residence
        r r\l IkITIX

lv.     The Counties in the Northern District of Ohio are divided into divisions as shown below. After the county is
        determined in Section 111,
                                 please check the appropriate division



                    AKRON                          Counties: Carroll, Holmes, Portage, Stark, Summit, Tuscarawas and Wayne)
                   C
                                                  Counties: Ashland, Ashtabula, Crawford, Cuyahoga, Geauga,
                                                  Lake,Lorain, Medina and Richland)
                   YOUNGSTOWN                     (Counties: Columbiana, Mahoning and Trumbull)

                                 +




              []    TOLEDO
                                                  (Counties: Allen, Auglaize, Defiance, Erie, Fulton, Hancock, Hardin, Henry,
                                                   Huron, Lucas, Marion, Mercer, Ottawa, Paulding, Putnam, Sandusky, Seneca
                                                  VanWert, Williams, Wood and Wyandot)
